Title: To James Madison from Henry Daingerfield, 1 March 1809
From: Daingerfield, Henry
To: Madison, James



Dear Sir.
Winchester, March 1st. 1809.

I was informed the last evening by a gentleman lately from the City of Washington that in the course of the ensuing week officers would be appoint’d to fill the various offices under the new territorial government to be established in consequence of the late division of the Indiana territory, and a Judge in the place of Judge Bruin of the Mississippi territory.  If you think me qualified to fill one of those offices, particularly that in the Mississippi territory the appointment will be most gratefully received, and every exertion will be made to perform the duties of the office in a proper and correct manner.
It is with great reluctance, Sir, that I trouble you with this application at this time, but as those appointments are now to be made, and as officers are to be chosen from gentlemen of my profession, I hope I shall be pardoned by you.  I intended to have made this application in person, but I have for some time been much indisposed, and am to day so much unwell as to be unable to undertake a journey to the City.  With the greatest respect, I am Sir, Yr. most h. St.

Hy. Daingerfield

